 DECISIONS OF NAI IONAL. LABOR RELATIONS BOARDUnited Automobile, Aerospace and Agricultural Im-plement Workers of America, UAW, and its IA)calUnion No. 552 and Delavan Corporation. Cases 18C13 823 and 18 C('B 843November 17, 1978DECISION ANI) ORI)ERBY MIMBI: RS JI NKINS. Mt RPIIY. ANI) TRI I SDAI 1:On June 28, 1978, Administrative Law Judge Rich-ard L. Denison issued the attached Decision in thisproceeding. Thereafter, Respondents filed exceptionsand a supporting brief.Pursuant to the provisiont; of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings.' andconclusions of the Adminisi ative Law Judge and toadopt his recommended Or 'er,2as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondents,United Automobile, Aerospace and Agricultural Im-plement Workers of America, UAW, and its LocalUnion No. 552, their officers, agents, and representa-tives, shall take the action set forth in the said recom-mended Order, as so modified:I. Substitute the following for paragraph 1:"The Respondents, United Automobile, Aero-space and Agricultural Implement Workers of Amer-ica, UAW, and its Local Union No. 552, their offi-cers, agents, and representatives, shall:"I. Cease and desist from:"(a) Assaulting and physically injuring employees,throwing objects at employees and vehicles, threaten-ing bodily harm and property damage, damaging ve-hicles and company property, spreading nails ondriveways and approaches to driveways, and engag-ing in mass picketing, blocking, preventing, and at-tempting to prevent ingress to or egress from theplant of Delavan Corporation."(b) In any other manner restraining or coercingany employee in the exercise of the rights guaranteedin Section 7 of the Act."2. Substitute the attached notice for that of theAdministrative Law Judge.Reipondeints h;lae excepted ti certain tredihil r, fildings made hb the,'dniiniltra,te li .u Judge It is the Board's estabhished porlic) nol to verlrle Lri Adlrinslrlit:. I.,, i.lude',s resolutions '.ith respect t, credlhillh'uinlRs. the tleir prrepondelrllce of all .f the rlev\ilnt esidetlce c,nvilne.s usthat the ei,olutins ire incoriect Srta,hird Dri laIll Pr,dti I, In.. 91NiRB s44 (1950). enfd 188 1 .2d 362 (3d ( ir 1951) We huie c.arefullscxilmnned the record and find it, hbasis for reersing his findingsIhe dtic liimlratlve I iat Judge included in his notice a broad provisionIeilllrlllg the Respondents to cease and desist rrum in any other mannerrerstrallilg i, coercng enplplcs in the exercise ,of rights guaranteed thetiin Sec 7 of the Act. hut he inad ertentl} omitted this prolslon front hi,reconmmended Order. Such a; prolision is appropriate in view ,of the seriousand extensive nature of the infrair practices omitted ouer i1 long period oftimnte .4Aalag, iotlcd ,featr ( ulte(r nd Lutll her HorA.men If ,'rth .4Arler, a.and I l.,, l 222 tlo* BIef Pr,,(esors. ln, .233 NI.RB 839 (1977): I.oeal 24&,JIeu & A llied Fid rf I rrs e affilirated itrh .4A nalgainael d leatr ( ulierr andBlul ltc he li orrien if N'ot,,h .4Amen, ,1r ..4l ( 10 (MilwaueUAl, Independent'uerat Pa, A, A vsociatlronl) 222 N.RB 1023 (1976).Memher i ruesdale does nl agree that a broad cease-and-desist provisionis .arrantetd sith respect to Respondent Internat,,nal in the circumstanceshere in which its represenltatie ,<as present during oni' I da, of the miscon-duct and there is no evidence indicating that officials of Respondent Inter-nalltlonlll ot ltr-ise particlpalted in. ratified. or condoned the misconductAPPENDIXNobll'E To MEMsBERSPos-rED BY ORDER OF T HtENAHIIONAL LABOR REL AiIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties had the opportu-nity to present their evidence, it has been decidedthat we violated the law, and we have been orderedto post this notice. We intend to carry out the orderof the Board and abide by the following:WE wiiL. NO! restrain or coerce the employeesof Delavan Corporation by physical assaultsupon employees, by damaging vehicles andproperty, by blocking, preventing, or attemptingto prevent ingress to and egress from the plantarea, by threatening bodily injury and propertydamage, by throwing objects at employees andvehicles, or by spreading nails on companyproperty or the approaches to company prop-erty.WE WILL NOI in any other manner restrain orcoerce employees in the exercise of the rightsguaranteed to them in Section 7 of the NationalLabor Relations Act, as amended.UNITED AUTOMOBILE. AEROSPACE ANDAGRICULTURAL IMPLEMENT WORKERS OFAMERICA. UAW. AND ITS LOCAL UNION No.552 UAW. LOCAL 552DECISIONSTATEMENT OF THE CASERICHARD L DENISON. Administrative Law Judge: Thisconsolidated proceeding was heard at Des Moines, Iowa.on December 14 and 15, 1977.1 The charges in Cases 18-CB-823 and 18-CB 843, filed by Delavan Corporation onJune 6 and September 19. allege numerous violations ofSection 8(b)(1)(A) of the Act based on incidents of vio-lence which allegedly occurred during a strike of theCompany's employees represented by the Charging Party,which began on June 1, 1977. The complaint, as amended,alleges that agents of the Respondents violated Section8(b)(1)(A) of the Act, beginning on or about June 3 and atvarious times thereafter, by various activities, both at andaway from the picket line, including mass picketing whichblocked the ingress and egress to and from the Company'spremises, the throwing of various objects at employees intheir vehicles, showering the Company's driveway withnails, damaging vehicles, inflicting physical injury on em-ployees, setting fire to a trailer located on the Company'spremises, and other similar conduct. The Respondent's an-swer denies the commission of any of the unfair labor prac-tices alleged in the complaint and the agency status ofthose persons alleged to be agents in the first and secondamendments to the complaint.2Upon the entire record in the case. including me obser-vation of the witnesses, and upon consideration of thebriefs, I make the following:FINDINGS OF FA(1I JURISDICTIONThe jurisdictional allegations of the complaint are ad-mitted in the answer. Accordingly, I find that the ChargingParty is, and has been at all times material herein, an Iowacorporation, whose principal office and place of business islocated in the city of West Des Moines, Iowa, where it isengaged in the manufacture, sale, and distribution of noz-zles, accessories, and related systems used in engines, pis-tons, pumps and motors. During the 12-month period end-ing June 30, a representative period, the Charging Party. inthe course and conduct of its business operations, pur-chased and caused to be transported and delivered to itsWest Des Moines, Iowa. plant, goods and materials valuedin excess of $50,000 directly from points outside the Stateof Iowa. During the same period of time, the ChargingParty manufactured, sold and shipped from its West DesMoines, Iowa, plant. finished products valued in excess of| All dales referred toii I this I)c isi iarci 197 .1 lllo, other le ' pcr.--fledAt Ihe hearing. .ounsel for the Respondentis nnoed for .i coiItiniu.iaCe ofthe trial on the ground ihat criminal charges ere pending conriernine theconduct Iof certain Indl'idual, narmed In Ihe (;eneral ( .ouncl', I.omplaint.as amended. this motion, ohbjeted I, hIs both counsel for (ienieral ( ounseland counsel for the ( h;lrging Parts, a.is derned I he Repondentl made noother molion, relating itl Ihese crcurnslance. iand reJed lthotll p re ,cnillrnan) wtitnesses. although II is clear h;it there vere snltrlsses ii itn\ of Ihealleged incidents other th;in those h.harged iv h criminii nll-,llJdutl$50,000 directly to points outside the State of Iowa. There-fore, I find that the Charging Part) is now, and has been atall times material herein, an employer engaged in com-merce within the meaning of Section 2(2)., (6). and (7) ofthe Act.II tHE LABOR OR(GANIZArIONS INVOI itD)As admitted in the answer, I find that each of the Re-spondents are. and have been at all times material herein,labor organizations within the meaning of Section 2(5) ofthe Act.III THI- UNFAIR LABOR PRACTI(CESA. Agency and Union ResponsibilitlThe original complaint alleges that the following namedindividuals occupied the positions set opposite their re-spective names, and have been and are now agents of theRespondents, acting on their behalf, within the meaning ofSection 2(13) of the Act:Robert E. RobertsDonald L. SimpsonCharles A. CantrellAlberta L. PageAddie L. ColeRichard J. MunozRonald L. ColemanFelix A. WilliamsRaymond RiosWillard EvansJohn GroveTom JonesDann) TewBill WassonHarold PierceIntl. sub-regional directorLocal presidentLocal first vice presidentLocal recording secretaryLocal financial secretar)Chairman, local shop com-mitteeLocal negotiating commit-teemanLocal negotiating commit-teemanLocal negotiating commit-teemanPicketPicketPicketPicketPicketPicketSince by its original answer (G.C. Exh. I(e)). counsel forthe Respondents admitted this allegation of the complaint,which is further supported by the record as a whole, I findthat those persons listed above. at all times material herein.occupied the positions set opposite their respective names,and that theN have been and are now agents of the Respon-dents. acting on their behalf. within the meaning of Section2(13) of the Act.In two amendments to the original complaint, dated Oc-tober 18 and November 4. the General Counsel added thefollowing named individuals and their alleged positions tothe General Counsel's original agency allegation.Lawrence PowellJames BonannoDon HendersonRobert HopkinsErbon NewtonGerald Friedma5erPicketPicketPicketPicketPicketPicket313 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCarl GustafsonDon BurgettGary McDowellPicketPicketPicketThe Respondents' answers to these amendments deniedthat these additional individuals are agents. Based uponmy findings concerning the exents described hereafter inthis Decision, I also find that the additional persons namedimmediately above occupied the positions set oppositetheir respective names and have been and are now agentsof the Respondents, acting on their behalf, within themeaning of Section 2113) of the Act. Concerning all of theabove-named individuals, I find applicable the principlesset forth by Administrative Law Judge Jerry B. Stone, andapproved by the Board, in Internomionl1 Brotherhood ofBoilermakers, Iron Ship Buldler., B/ackt Imiuhs, brgers &Helpers, Local 696 (The Kargurd Companv), 196 N LRB 645(1972), wherein at 647 648, it is stated:Board law reveals that where a union authorizes apicket line, it is required to retain control over thepicketing. If a union is unwilling or unable to take thenecessary steps to control its pickets, it must bear theresponsibilit) for their misconduct. If a union autho-rizes a picket line without supervision or control. itmust bear the responsibility for misconduct on thepicket line. If a union exercises control and supervi-sion on a picket line, properly disavows and correctsmisconduct, naturally such misconduct would not ap-pear to be pursuant to its authority. Fhe misconductset iorth later herein is the tspe of conduct that comeswithin the scope of authorit, of the pickets' duties.Accordingly, I concluide and find that the Respondentis cesponlsible for the mlisconduc i that occuirred on thepick e t linc as set OtI litetr lhereillTlhere is al ) cortenti.*n that Rcspindent is respon-sibl. :or pickets' iniid stirkikl hiierbetl ;' condiuct a, asfront tile pi ket line. Sin. h ilt sc illducl1 l as occuirredvAa5 ulOmll the pickct rite m Ic,'lth :, il.nner as to he ancxteiision o[f picket line c ntlicl I ,nid to be withil thescope ,of authott is ot pikets I hits. for such conduct.I inid Respondent respo lnille.Appliinig thse pitoirlilcs ,o the int.int case. I find thatwhere, as described be I,. utnlaT til ati is aie' founid to has coccurred either on rhc picket line or in ,uch a n.manner as tobe clear extensionis tf picket tine tnlu tictl the Rcspondetiitsherein arc respnsibhle.B. 7hce Eve'itt ol Jun, .Paragraphs (a) thllrough (I) relite to ecrints ahich iran-spired on the picket line at I)elavran Oin June .Based onuncontradicted and credited testimoni bhx Robert Sand-bloin. general chailmantl of thie bhard c(f Delavan (Corpoia-tion. Joseph Rsan, conpaiin president: eimplo\ees KexinBerglund a an I)avid Kuila.I Police l.ieutena,lt Ra! lidlcr.and security guard Robert Koeneiman. as supported bsphotographic exhibits, I find as follows:A strike of the Company's emploNees lepresented bhl Re-spondent l.ocal No. 552 hegain at 12:01 a.. on June 1. Apicket line was established in front of the t;ie to theC(ompany's premises. TIhe pickets carried signs reading,"Notice Local 552 on strike." Working time begins at De-lavan at 7 a.m. At approximately 6:15 a.m., a group ofbetween 35 and 50 pickets gathered in front of the Delavangate, but as 7 a.m. approached, there were from between100 to 150 pickets massed in front of the gate and a largernumber gathered across the street. As employees began ar-riving for work. Local Union President Donald L. Simpsoncalled out to the employees across the street, "Come onfolks, let's walk," and at that point all of the employeesgathered at the gate area blocking the gate. The cars of thearriving employees were stopped; hit with fists, picketsigns, eggs, and rocks, as they were impeded from entering.The cars of those attempting to enter were surrounded bypickets and rocked back and forth in an effort to tip themover, while the driveway entrance and its approaches wereshowered with nails. Pickets Edward Perryman, JohnGrove, and Lawreuce Powell threw eggs at automobilesattempting to enter. Willard Evans, the Local Union's ser-geant-at-arms, Larry Powell, John Grove, and negotiatingcommitteeman Raymond Rios, were also present in thecrowd). Although it normally takes from 15 to 20 minutesfor the employees to arrive and proceed through the gate tothe plant area. on this occasion it took in excess of an hourbecause the pickets were standing still, blocking the drive-way. I hey were onIy able to enter after the arrival of theWest Des Moines police. When employee David Kula ar-rived in his pickup truck. and was directed toward the gateby a police officer, his vehicle was hit with eggs and rocksas picket Harold Pierce dented the hood with the butt endof his picket sign. Pierce also jabbed Lieutenant RobertKoeneman. a security officer with Blanket Security, in theneck with the same Instrument.4As emploseec Kevin Berglund attempted to turn into thegate, hiis \an i as su-rrunded by a large group of strikingemployces c.ho began beating on the vehicle and yelling.Picket Vs ilI;id E'vans opened the door on the driver's side,and soniclne thirck a cup of soda pop onto Berglund'sclothing. Pickets John Grove and Larry Powell, mean-while, stood near the vehicle. Awhile Richard Munoi. chair-mnmi( of the shop committee, observed from a few feeta,,a\. I)uring this period Rios, Grove, Powell, and Evansmalde other efforts to pull car doors open, and continuedbcating on x indshields. and heating and kicking automo-hile bodies There is no evidence that any of the Respon-dents' officers oi officials present made any effort to re-st;in the solent conduct of the pickets or to disavow theresponliihili t for their actions. To the contrary, the evi-dence clearl1, shows that agents of the Respondents partici-patcd In the a;boe incidents of property damage and phys-ic.al abt se. Such conduct is clearly restraint and coercion ofemplo ees. and \hern engaged in by pickets within thescope of their authonrits as pickets constitutes conduct bythe Respondents violati\c of the Act. I find and concludeRios 1s sorein ics referred Io nacurately in the record a, Rinos.I' I c s, rdeiT aIcu- lhit an, inlllsc'rlducl directed Io' ard Koene-Il11'i [~ !1.1[ Iv ;1\ ofl ltile t Sin rILC his aulhorllii I) fire emnplosees ofBlI.Lr CIl Seil t! eCllhhlih lCs his superlisrms %liltus. [lthouth I find lthatks Cliliii I. , i .JIc rlx ir , i upCIseIM , siiihin the leJning ot the Act, I ,tsl findiL ! .'c1 iiL'is ,lllt .t i o lailin sic 11t i)cculrrence in 1he prce'n cie if,"W"cl 1 111)1po tt 1 .1 C,, liC f ' C Oti (11 IIlim.e314 that the Respondents violated Section 8(b)( I )(A) of the Actas alleged in paragraphs 5(a) through (f) of the complaint.C. The Events of June 6Based on the credited testimony of Joseph Ryan andSteve Schnoeblen, I find as follows: On the morning ofJune 6 a large group of pickets gathered at the Delavangate. They stopped cars, hit and kicked vehicles, strucktheir windshields, and threw nails on the driveway apron.Employees attempting to enter were eventually successfulonly through the intervention of the police. Local 552 Pres-ident Donald Simpson was present during this activity.Shop Committee Chairman Richard Munoz assisted inpreventing the ingress of cars by sitting and leaning onthem. Employee Steve Schnoeblen arrived at the gateabout 6:50 that morning. He had five passengers in his car.About 60 or 70 people milled about the car, and as heattempted to enter picket Willard Evans sprawled his bodyonto the hood of the car and pounded on it. Then Evansproceeded to the passenger side of the car and struck thewindshield with the yardstick he was carrying. The testi-mony concerning these events is buttressed by photograph-ic evidence which shows Evans on Schnoeblen's hood. An-other photograph taken on June 6 shows striking employeeBill Stokes on the hood of another vehicle. The photo-graphs also show Local President Donald Simpson. picketDan Tew, Shop Committee Chairman Richard Munoz, ne-gotiating committeeman Felix Williams and picket lIaw-rence Powell present at the gate that morning. Since thereis evidence that the Respondents' agents were present andparticipated in the above-described activities, I find thatthe Respondents violated Section 8(b)( I)(A) of the Act, asalleged in paragraphs 5(a) and (h) of the complaint. I find,however, that the General Counsel has failed to prove thatpicket Tom Jones placed nails under a vehicle's tires onJune 6, as alleged in paragraph 5(g), since I find the uncer-tain testimony of Sergeant Donald D. Wolfe. Jr.. to beunreliable in this respect.5D. June 14Based on the credited testimony of Robert Althaus.Douglas Althaus, and Officer Dwa'!ne Giefer. of theMount Pleasant Police Department, I find as follows: Rob-ert and Douglas Althaus are employed as installers b'Electronics Security Company. Beginning shortly beforethe commencement of the strike and continuing at varioustimes thereafter, the Althaus brothers installed, main-tained, and repaired burglar alarms, video equipment. andfence alarms at Delavan. One of such visits to the plantoccurred on June 14, on which day the) worked at Dela-van from approximately 8:30 a.m. to 4 p.mi. As the Althauscar left the Company's premises. a pickup truck driven byRon Powers and containing picket Danny Tew and L ocalWolfe confused the events of June 3 and .lullc h to tih degree ithi .I l nIepoint he testified that he eohser.ed a picket klckill a 1i X Jue .1 Jr lLr1 hlCanother picket was placing a ilack srip undel the tire oft thie slae chllc i, liJune 6. He later corrected himnelif hult rknoruleded lon lr -c, i .ii, n1Ithat his mnernorf ,as "pretty h.izsUAW. LOCAL 552negotiating committeeman Raymond Rios pursued them.Shortly thereafter the pickup truck pulled alongside the Al-thaus vehicle and three blows decended onto the rear ofthe car shattering the windshield. Robert Althaus, who wasdriving, braked, and as the truck passed Danny Tew andRaymond Rios, admitted agents of the Respondents. wereobserved with raised baseball bats. I find that Te\w andRios were the perpetrators of this reprehensible conductwhich originated on the picket line at the I)elavan gate. Itwas, therefore, an outgrowth of picket line activity forwhich the Respondents are responsible. I therefore findthat the Respondents violated Section 8lb)( 1)(A) of the Actas alleged in paragraph 5(i) of the complaint.E. June 16The normal quitting time at Delavan is 3:30 p.m. Be-tween 3:30 p.m. and 3:45 p.m., Steve Schnoeblen pulled upto the gate and attempted to exit as two pickets passedfrom opposite directions in front of his car, while two otherpickets stood to one side. Schnoeblen stopped briefly, andthen as he started to proceed, one of the pickets in front ofthe car, Bill Wasson, moved to the passenger side andsmashed the windshield with his picket sign. Glass frag-ments flew inside the passenger compartment of the vehicleand one passenger was injured. Immediately following theincident Watsson walked directly to a yellow jeep approxi-mately 75 to 100 feet away where he engaged RaymondRios and Richard Munoz in an extended conversation.6Ifind that this picket line misconduct engaged in by an ad-minitted agent of the Respondents, which was clearly con-doned by Local union officials, who are also admittedagents of the Respondents. violates Section 8(b)(1)(A) ofthe Act, as alleged in paragraph 5(j) of the original com-plaint.I. t i(ttl During lihc , Month of JulhOn Juls 15, according to the credited testimony ofDw as ne Giefer. he and fellow security guard Donald Bow-man were on duts at the [)clavan gate when they wereapproached by pickets Danny Tew and Robert Hopkins.Tew and Hopkins told them. "You had better get out oftown." Giefer asked if that was a threat and Tew acknowl-edged that it was. Immediately following this conversationHopkins got in Ron Powers' pickup truck, and the twomen drove off. Tew remained and walked the picket linefor about 15 or 20 minutes, until Powers returned andpicked up 'Iew. Shortly thereafter Tew returned driving a1964 light blue four-door Ford automobile, and proceededto crash through the closed plant gate at about 30 to 35miles an hour striking Bowman and knocking him to theground. The vehicle proceeded through the plant area,around the building, hitting a parking abutment and an-other automobile before it exited the plant area. Bowman'sglasses were smashed, and he was taken to the hospitalwhere he received treatment for lacerations above his lefteye, a damaged shoulder, and a bump on the head. Tew is[ICW tc.tiOillr of Rr ,r l ild St hrioehle rl I, suppolcltt h% phlographi,Cs Ikt l1, C315 DECISIONS OF NATIONAL LABOR RELATIONS BOARDan admitted agent of the Respondents. I therefore find thatthe Respondents are responsible for this despicable con-duct which clearly violates Section 8(b)(1)(A) of the Act,7as alleged in paragraph 5(k) of the first amendment to thecomplaint.On July 22, based on the credited testimony of JosephRyan, a tractor trailer bearing the insignia of Brillion IronWorks of Brillion, Wisconsin, one of Delavan's longtimesuppliers, arrived at the gate about 6:10 a.m. After a briefconversation with picket Gary McDowell, the truck pulledaway and headed south down 4th Street. The incident wasobserved by Delavan's President Joseph Ryan who ar-ranged by CB radio to meet the driver at a local truck stopand to make the delivery. After unloading the truck at thedock the driver agreed to take Ryan back to the truck stopto retrieve his car. As the truck attempted to leaveDelavan's premises at about 8:50 or 8:55 a.m., WilliardEvans and Larry Powell maneuvered their vehicles so as toblock its path. Meanwhile, the pickets surrounded thetruck, struck blows on the tractor cab, and threatened topull the driver out of the cab for a beating. The truck wasable to proceed only after Ryan called out that one of thesecurity guards should call the police. Thereafter, the truckwas pursued by three vehicles driven by Evans. Munoz,and Powell. Finally, Shop Committee Chairman Munozsucceeded in positioning his Chevrolet Monte Carlo infront of the tractor where he slowed to about 30 or 35 milesan hour as Evans attempted to force the truck onto theshoulder of the road, while the driver and Ryan overheardthese men summoning assistance on their CB radios. Even-tually they alluded their pursuers, Ryan got out of the truckat the exit near his automobile, and the truck proceeded. Ifind that the Respondents violated Section 8(a)(1)(A) ofthe Act as alleged in paragraphs 5(m) and (n) of the firstamendment to the complaint, since admitted agents of theRespondents clearly engaged in misconduct which origi-nated on the picket line and proceeded from there onto thehighway.G. Events in AugustOn August 1, according to the mutually corroborativeand credited testimony of Rhonda Newcomb and NancyRobinson, they left the plant after work in Robinson's car,and after about 15 minutes noticed that they' were beingfollowed by Shop Committee Chairman Richard Munoz.While they were stopped at an intersection Munoz pulledalongside and made an obscene gesture. He continued tofollow them until they located a policeman. I find that theGeneral Counsel has failed to prove that the Respondent'violated Section 8(b)(1)(A) of the Act with respect to thisincident, as alleged in paragraph 5(o) of the first amend-ment to the complaint. There is no evidence that the inci-dent Newcomb and Robinson described had its origins inpicket line activity. In addition, I also find that althoughThe record contains no evidence %which would indcalle that either (Ileeror Bowman possessed an. authority or exercised an. of Ihe indicial of tIlucr-visor) status set forth in Sec. 2 I I) of the Act. It is hercfori cleav.r that thecwere rank-and-file employees of Blanket Securill oin aisltnllnln ti pt1ati.litl Iitheir employer's arrangement with [)ela.lvinMunoz is an admitted agent of the Respondents, his con-duct in this instance toward the two young women was notclearly related to the strike. Furthermore, under all the cir-cumstances presented, I find that his gesture, althoughcrude, is not clearly misconduct of such a degree to consti-tute restraint or coercion in violation of Section 8(b)(l)(A)of the Act.On August 5, according to the credited testimony of Jo-seph Ryan, picket Erbon Newton scratched the passengerside of Ryan's car as Ryan was leaving the plant about5:30 p.m. Two security guards and three other pickets werepresent when this incident occurred. On August 30 picketJames Bonanno shattered Board Chairman RobertSandblom's windshield as he attempted to leave the plant atapproximately 5:30 p.m. Security guards and other picketswere present. Considering these picket line incidents in thecontext of prior incidents involving admitted agents of theRespondents, including the incident of July 15 in which aBlanket Security guard was injured, I find that the Respon-dents were responsible for this conduct which violated Sec-tion 8(b)(1)(A) of the Act, as alleged in paragraphs 5(p)and (r) of of the first amendment to the complaint. For thesame reasons, based on credited testimony by Blanket Se-curity guard Douglas James, that the Respondents violatedSection 8(b)(1)(A) of the Act on August 16 when, in thepresence of James and fellow security guard Ballard, picketDon Henderson placed nails on the apron of the drive atthe Company's gate. as alleged in paragraph 5(q) of thefirst amendment to the complaint.H. SeptemberAccording to the testimony of employee Dale Jenkins,on September 28, as he and a friend attempted to enter theDelavan gate on their motorcycles, Jenkins was shoved onthe shoulder by Local negotiating committeeman Ray-mond Rios, who then proceeded to hit Jenkins over thehelmet and across the back with his picket sign. I creditJenkins' testimony to the extent that I find that he wasshoved by Rios on this occasion. I further find that thispicket line misconduct, perpetrated by an admitted agentof the Respondents, violates Section 8(b)(1)(A) of the Actas alleged in paragraph 5(s) of the first amendment to thecomplaint. However. I do not credit Jenkins' testimonythat Rios hit him over the helmet and across the back withhis picket sign, since in his affidavit, given to the Boardagent on the day of the incident, Jenkins made no refer-ence to having been hit with the picket sign.8I. Fhe Altercarion at the Plant Gate on October 21Based on the credited testimony of Joseph Ryan. BrianFrancies. and Steve Newman, I find as follows: On Friday,October 21, at quitting time as employees were leaving,Brian Francies and Steve Newman left the plant on footand proceeded to a bank a short distance up the street tocash their paychecks. As the) proceeded up the street theywere followed by picket Danny T[cv in his automobile.Atl the c, tnlul,,wn o.f 11h (,eiicrIal ( 'unlcl's .casc I craulllcd .Imliolln hcoiUI11Cl O.1 lc (1 l t ( ct (oulsl to delte C fIlloil It ht co lplaint pars I Ill and(t]) t11ill oillct. moheT TIitolldtl.t hIt Rios oil Scp(ctliher 28.316 tJAW, LOCAl 552When Francies and Newman left the bank they noticedTew parked across the street. Francies and Newman pro-ceeded to walk back in the direction of the plant. since thehouse in which they lived was located a few blocks past theplant property. Shortly thereafter Tew passed them.stopped, exited the car, and invited them to fight. TIhe twomen declined and kept walking, passing the plant gatefrom which the vehicles of departing employees were exit-ing with the assistance of a police officer. At a point nearthe end of the company fence, Francies and Newman wereaccosted by Tew and picket Gerald Friedmaver who beganswinging at them. Friedmayer was utilizing a piece of rub-ber hose. Newman and Francies resisted. Franciesknocked Fnedmayer down, and rushed to Newman's assis-tance, grabbing Tew and wrestling with him against thefence. At this point pickets Willard Evans. Robert Hop-kins, and another picket identified in the record only asGustafson. rushed to assist Tew and Friedmayer. Francieswas knocked to the ground where Willard Evans kickedhim in the face. At this point the police officer rushed totheir assistance, and attempted to control Tew as Franciesand Newman ran in the direction of the company gate.Tew eluded the police officer, and raced after Francies.followed by Evans. As Francies reached the south gatepostTew grabbed Francies by the hair and the entire melee wasswept through the gate onto company property as Gustaf-son began punching Francies in the lower back area withhis fist, and Newman was struck with a picket sign. Therecord clearly shows that the above events comprised asingle transaction beginning and ending at the picket lineat the Delavan gate. It is also clear that agents of the Re-spondents sought to goad Francies and Newman intofighting, and when they did not succeed proceeded to bru-tally assault them. I find that the Respondents are respon-sible for this despicable conduct, which clearly violatesSection 8(b)(1)(XA) of the Act as alleged in paragraph 5(v)of the second amendment to the complaint.J. The Events of October 31The credited testimony of Joseph Ryan, employeesMary McKinney and Bertrand Else, and videotapes, takenby special security cameras installed on the roof of theDelavan plant by the Althaus brothers from ElectronicsSecurity Company, show that a large crowd of striking em-ployees gathered before the Delavan gate between 4 and 5a.m. on the morning of October 31.9 Employees had beeninstructed to report early for work that morning in order toavoid confrontations with the demonstrators. Nevertheless,a mass demonstration, accompanied by unrestrained vio-lence, ensued, in the presence of International Sub-Region-al Director Robert E. Roberts, Local Union PresidentDonald L. Simpson, and Local Recording Secretary Alber-ta L. Page, involving agents of the Respondents. At about9 Four reels of videotape, labeled G.C Exhs 21. 22. 23. and 24. swereoffered into evidence by the General Counsel. G.C. Exhs. 22 and 24. theonly videotapes concerning which witness Joseph R)an lestified. were re-ceived. G.C. Exhs. 21 and 23. unaccompanied bs tesinmonn. were rejecledNevertheless. G.C. Exhs 21 and 23. marked rejected. w.ere forairded h. theAdministrative Law Judge along with the other exhibits ..ccordigls, theshave been placed in the rejected exhibil file.4:57 a.m. picket Don Burgett smashed the window of amosing '.chicle proceeding south on Fourth Street. As thecrowd grew in size around 5:47 a.m., debris began to bethrown over the company fence. One of the individualsthrowing debris was picket McDowell. At approximately5:52. the crowd of striking employees. in the presence ofunion officials. proceeded to roll a portion of a large tim-ber in a position so as to block the gate. lmmediatel, there-after pickets Danny Tew and McDowell assembled a stickwhich they then used to break out the window of a traileithe C(ompany has stationed just inside the fence for the useof the security guards. Immediately afterward, with Rob-erts stationed nearby, Tew and McDowell began throwingmatches and lighted cigarettes through the broken windowof the security trailer. A flaming torch was then preparedwhich picket Burgett threw over the fence and picket Tewslid under the trailer, setting it on fire. The fire was ex-tinguished by the company fire brigade, in the midst of ashower of bottles and other thrown debris. As Local Presi-dent Simpson looked on, a second torch was slid under thetrailer h' McDowell and Tew igniting another fire.Pursuant to instructions, Mary McKinney arrived at theDelavan gate shortly after 4 a.m. At that time four picketswere stationed at the gate. As she attempted to enter theyplaced their hands on the car and began screaming at her.Next. theN started beating on the car, whereupon McKin-ney began to back up until she hit the car behind her. Oneof the pickets beating on the car was Danny Tew. Anotherwas Willard Evans. Before McKinney could maneuver hervehicle in a position to escape. Evans used the butt end ofthe club he was carrying to break the window on the driverside of the McKinney vehicle, following which he jabbedthe club two or three times through the window into the carcutting McKinney's hand, fingers, and arm, and fracturingtwo of her ribs. Thus, it is clear that on October 31 agentsof the Respondents engaged in mass picketing, blocked theentrance to the Delavan plant, set fires to company prop-erty, showered company firefighting employees with as-sorted missiles, and perpetrated property damage and per-sonal injuries upon the vehicles and persons of nonstrikingemployees as they attempted to enter the plant. Much ofthis conduct occurred in the presence of Local Union offi-cials and an International representative. I therefore findthat the Respondents violated Section 8(b)( I)(A) of the Acton October 31 as alleged in paragraphs (w), (x). (y). (z).(aa). and (bb) of the second amendment to the complaint.CON( LIl SIONS OF LAW1. The Charging Party is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2. The Respondents are each labor organizations withinthe meaning of Section 2(5) of the Act.3. By assaulting and physically injuring employees,throwing objects at employees and vehicles, threateningemployees, and supervisors in the presence of employees,with bodily harm and property damage, by damaging vehi-cles and company property, spreading nails, and by engag-ing in mass picketing, blocking, preventing, and attemptingto prevent employees at Delavan Corporation from enter-317 DECISIONS OF NATIONAL LABOR RELATIONS BOARDing the plant, the Respondents, through their agents, vio-lated Section 8(b)(1)(A) of the Act.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.5. The Respondents have not violated the Act in anyrespects other than those specifically found.THE REMEDYHaving found that the Respondents have engaged in cer-tain unfair labor practices, I find it necessary to order thatthe Respondents cease and desist therefrom, and take cer-tain affirmative action designed to effecutate the policies ofthe Act."oUpon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER "The Respondents, United Automobile, Aerospace andAgricultural Implement Workers of America, UAW, andits Local Union No. 552, their officers, agents, and repre-sentatives, shall:1. Cease and desist from assaulting and physically injur-10 In its brief the Charging Part) requested thlt. as part of the remed, Itheundersigned recommend the revocation of the U:nion's certification I donot do so since I find that the conduct of the Respondents' agents. altlhoughreprehensible. was not ias widespread and destructive of the entire aigain-ini relationship as were the cases cited by the (Charging Part)In the event no exceptions are filed as provided bs Sec 102.46 of theRules and Regulations of the National I.ahor Relations Boalrd. the findings.conclusions, and recommended Order herein shall, as proi ded in Sec102.48 of the Rules and Regulations, be adopted by the Board iand hecoiticits findings. conclusions, and Order, and all object.ion thereto 1hall hrdeemed waived for all purposes.ing employees, throwing objects at employees and vehicles,threatening bodily harm and property damage, damagingvehicles and company property, spreading nails on drive-ways and approaches to driveways, and engaging in masspicketing, blocking, preventing, and attempting to preventingress or egress into and out of the plant of Delavan Cor-poration.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Post at the offices and meeting halls of Local UnionNo. 552 copies of the attached notice marked "Appen-dix." 2 Copies of said notice, on forms provided by theRegional Director for Region 18, shall, after being signedby an authorized representative of each of the Respon-dents, shall be posted by the Respondents immediatelyupon receipt thereof, and be maintained by them for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to members are customarilyposted. Reasonable steps shall be taken by the Respon-dents to insure that said notice is not altered, defaced, orcovered by any other material. In addition, it is orderedthat the Respondents shall furnish the Regional Directorfor Region 18 with a sufficient number of copies of saidnotice signed by an authorized representative of each ofthe Respondents, on forms provided by the Regional Di-rector, for mailing by the Regional Director to each em-ployee member of both Respondents and to the ChargingParty for posting, it being willing, at all locations wherenotices to its employees are customarily posted.(b) Notify the Regional Director for Region 18, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondents have taken to comply herewith.L In the event thai this Order is enforced by a judgment of a UnitedStates (Court (of Appeals. the words in the notice reading "Posted b) Orderof the Naona;lll.ll I.lhbor Relations Board" shall read "Posted Pursuant to aJudgment of the United States ( ourt of Appeals Enforcing an Order of theNational abhor Relations Board"318